Citation Nr: 1806660	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	J. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  The Veteran died in March 2017.  The appellant, the Veteran's son, was substituted as the appellant in July 2017.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office.  

The Board remanded the Veteran's claim for development in October 2007, September 2009, May 2011, and March 2012.  In a December 2013 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the Board's March 2012 decision to the Court of Appeals for Veterans Claims (Court).  The parties issued a Joint Motion for Remand (JMR) to the Court in January 2015 regarding the issue of entitlement to service connection for hypertension, and later that month, the Court granted the parties' motion and vacated and remanded the matter to the Board for action consistent with the terms of the JMR.  

The matter was remanded by the Board for development in August 2015.  In an August 2016 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  It also denied the issues of entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent rating for arthritis of the lumbar spine with degenerative disc disease, and for the assignment of a 20 percent disability rating for radiculopathy of the right lower extremity, and it dismissed the Veteran's motion for clear and unmistakable error (CUE) in the March 2014 rating decision assigning the effective date of November 12, 2002, for the Veteran's arthritis of the lumbar spine and radiculopathy of the right lower extremity disabilities.  

Following the Veteran's death, the appellant subsequently appealed the Board's August 2016 decision denying entitlement to service connection for hypertension to the Court.  As reflected in an August 2017 Joint Motion for Partial Remand (JMPR), the appellant did not challenge the Board's denial of the Veteran's claims of entitlement to an effective date earlier than November 12, 2002, for the assignment of 20 percent ratings for his arthritis of the lumbar spine and radiculopathy of the right lower extremity disabilities, nor did the appellant challenge the Board's dismissal of the motion to revise the March 2014 rating decision on the basis of CUE.  As such, the appellant waived any appeal with respect to those issues and requested that the Court dismiss that portion of the appeal.  In September 2017, the Court granted the parties' motion, vacating and remanding the matter of entitlement to service connection for hypertension to the Board for action consistent with the terms of the JMPR, and dismissing the remaining matters.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The appellant contends that entitlement to service connection for hypertension is warranted on the basis that it was proximately due to, or aggravated by, service-connected disability, to include PTSD.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the Court vacated the Board's August 2016 decision and remanded the matter to the Board for readjudication.  As reflected in the August 2017 JMPR, the Board erred by not discussing whether, aside from the Veteran's PTSD, the Veteran's hypertension was caused or aggravated by any of his other service-connected conditions after the issue was raised by the September 2015 examiner's findings.  Specifically, the September 2015 examiner indicated that the Veteran "ha[d] a host of complex medical comorbidities" and that "[m]any of these can affect blood pressure."  Prior to his death, the Veteran was service connected for PTSD, hearing loss, arthritis of the lumbar spine with degenerative disc disease, radiculopathy of the bilateral lower extremities, tinnitus, gastritis and gastroesophageal reflux disease, and status-post fractured distal right fibula.  Neither the September 2015 examiner nor previous examiners discussed each of these conditions when rendering an opinion.  Additionally, in the Board's August 2015 remand, it specifically instructed that an examination be provided to address the etiology of the Veteran's hypertension and its relationship, if any, to any of his service-connected disabilities, to include PTSD.  In light of this background, an additional medical opinion is needed before the Board can adjudicate the appellant's claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain a supplemental medical opinion to the September 2015 examination.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following inquiry:

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension was caused OR aggravated by a service-connected disability, to specifically include the Veteran's service-connected hearing loss, arthritis of the lumbar spine with degenerative disc disease, radiculopathy of the bilateral lower extremities, tinnitus, gastritis and gastroesophageal reflux disease, and/or status-post fractured distal right fibula disabilities.  

In rendering an opinion, the examiner should specifically address the September 2015 VA examination report, which provides that the Veteran had a "host of complex medical comorbidities," and that "[m]any of these can affect blood pressure."  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If a service-connected disability is found to have aggravated the Veteran's hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and indicate whether any further evidence or information would be useful in rendering the opinion being sought.  

2.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the appellant's claim.  If the benefit sought is not granted in full, furnish the appellant and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

